DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Reference of this application as a divisional of parent application 15/536162, filed June 15, 2017 as stated on the Application Data Sheet (ADS) is acknowledged. However, the ADS fails to reference foreign priority to application BE2014/5144, filed December 22, 2014. 
While the certified copy has been filed in parent Application No. 15/536,162, filed on 6/15/2017, applicant must update the ADS of this application to properly claim foreign priority. For the sake of examination, the instant application will be assumed to have priority to BE2014/5144, filed December 22, 2014.

Specification
The disclosure is objected to because of the following informalities: on page 1, after “filed June 15, 2017,” the phrase “now U.S. Patent No. 10,463,058,” should be inserted.  
Appropriate correction is required.

Claim Objections
Claims 12-31 are objected to because of the following informalities:  
Regarding claim 12, in line 1 the limitation “Multi-layered” should be changed to “A multi-layered” to place the claim in better form.
Regarding claims 13-18, in line 1 of each respective claim the limitation “Multi-layered” should be changed to “The multi-layered” to place the claims in better form.
Regarding claim 18, in line 4, “the” should be inserted before the limitation “one or more” since claim 12 already recites said limitation, and therefore for consistency and to place the claim in better form. Also in line 4, the term “preparations” should be changed to “preparation” for the same reason.
Regarding claim 19, in line 1 the term “Display” should be changed to “A display” to place the claim in better form. Also in line 1, the phrase “the multi-layered,” should be inserted before “hollow” for consistency with claim 12.
Regarding claim 20, in line 1 the limitation “Multi-layered” should be changed to “A multi-layered” to place the claim in better form.
Regarding claims 21-24, in line 1 of each respective claim the limitation “Multi-layered” should be changed to “The multi-layered” to place the claims in better form.
Regarding claims 26-31, in line 1 of each respective claim the limitation “Product” should be changed to “The product” to place the claims in better form.
Regarding claim 29, in line 1 the term “has” should be amended to “moves at” to place the claim in better form.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17, 21-23 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “consists of one or more colors” renders the claim indefinite since it is unclear exactly what is meant by the limitation. The term “consists” implies a closed group of limitations, however the limitation “one or more colors” is extremely broad and does not sufficiently define what feature(s) are encompassed by, and excluded from, the claimed invention. For example, the “one or more colors” can include a large variety of substances that provide particular hues or other desired properties to the printing material. Furthermore, the printing would inherently require at least one “color”. It is unclear if the limitation “consists of one or more colors” means only particular (unclaimed) substances can be used, only particular (unclaimed) colors, or some other feature(s).
It appears that applicant is attempting to further limit the “one or more types of edible color preparation” recited in claim 12 to specifically be “one or more colors”. If this is the case, the rejection can be overcome by amending claim 13 to recite “wherein the one or more types of edible color preparation includes one or more colors”, or something similar.
Regarding claims 13-14 and 17, the claims inconsistently recite “the printing” and “the print”, respectively. It is unclear if these limitations are referring to the printing process itself recited in claim 12, or to the image resulting from the printing process.
Regarding claim 15, in line 2 the limitation “the foundation layer” lacks antecedent basis. Since the claimed invention is “multi-layered”, it is unclear which layer is considered to be the “foundation layer”, e.g. the inner-most layer, the layer on which the printing is applied, or some other layer.
Regarding claim 16, in line 3, the limitation “mythical figure” renders the claim indefinite since it is unclear exactly what is meant by the limitation, and what feature(s) are encompassed by the limitation. The term “mythical” can include a wide variety of interpretations, ranging from different cultures to different people, items, creatures, etc. The limitation “mythical figure” is extremely nebulous, and the disclosure does not provide any direction or indication which would apprise one of ordinary skill in the art what is encompassed by the limitation, therefore the appropriate prior art cannot be applied.
Regarding claim 17, in line 3 the limitation “provides expression to the figure” renders the claim indefinite for the same reasons stated for claim 16. It is unclear how the limitation should be interpreted, and what feature(s) are encompassed by the limitation. What is an “expression”? Is it limited only to facial features (e.g. smiles, frowns, winks, etc.), or is it more general such as words, particular images, or some other feature. 
Regarding claim 21, in line 2 the limitation “consists of one or more colors” renders the claim indefinite for the same reasons stated for claim 13.
Regarding claim 22, the limitations “mythical figure” and “provides expression to said figure” render the claim indefinite for the same reasons stated for claims 16 and 17.
Regarding claim 23, the limitation “the figure has been manufactured by printing of one or more colors” renders the claim indefinite since it is unclear what is meant by the limitation. It is unclear how the claim differentiates (further limits) what is already recited in claims 20-21, particularly since said claims already recite printing the figure with one or more colors. Additionally, it is unclear if “manufactured by printing…” is 
Regarding claim 26, the limitation “the printing is an elastic pad” renders the claim indefinite since it is unclear what is meant by the limitation. It is unclear if the limitation means that “printing in an edible color preparation” recited in claim 25 is performed by “an elastic pad”, if the printed edible color preparation is the elastic pad, or some other feature. It is further unclear if “the printing” refers to the process itself as recited in claim 25, or to the image resulting from the printing process. The limitation is grammatically ambiguous.
Regarding claim 27, the limitation “the printing is made of…” renders the claim indefinite for the same reason stated for claim 26.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 24 is rejected by virtue of their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The limitation of claim 23 “manufactured by printing of one or more colors” fails to further limit the subject matter of claims 20-21 since said claims already recite printing one or more colors onto the figure. The term “manufactured” does not substantially add to the claim as the product of claims 20-21 would inherently require the figure to be “manufactured” in the manner recited by claim 23.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 17-18, 20-21, 23 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US 2012/0321750 A1) in view of Akutagawa (US 2007/0237869 A1).
Regarding claim 12, Klene teaches a confectionary product (abstract) comprising a hollow egg shaped chocolate shell 18 (figure 1), where the shell can comprise one or more layers (and therefore construed to be “multi-layered”) made of two molded components joined together (paragraph 42), the shell having a wall thickness of 0.05 to 10 mm, such as 2 mm (paragraph 64). The molding of the shell is formed of two half shells (paragraph 99).
Klene does not teach at least one half of the figure is printed in one or more types of edible color preparation. The limitation “types of edible color preparation” is interpreted in view of the specification to mean difference in composition and properties, as well as color (page 4 lines 1-3).
Akutagawa teaches a decorative confectionary product (abstract), the product comprising base material 1 formed of chocolate, a coating layer 2 applied onto the base material 1, and an 3 applied to the coating layer 2 by a method such as ink-jet printing (paragraphs 23-24). The image 3 can include various colors associated with the desired image, such as red, white and black (paragraph 24). The printing can also be performed on curved surfaces (paragraph 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Klene to include the one or more color preparations as claimed since decorative confectionary products are known as taught by Akutagawa (paragraph 5), and therefore to provide enhanced decorativeness to the product as further taught by Akutagawa (paragraph 2), thus enhancing visual appeal and/or allowing for communication to the consumer (e.g. company logo, notification of winning a prize, or some other indicia).
Regarding the limitation of “at least one half” of the figure being printed on, Akutagawa further teaches at least 60-90% of the entire top surface can include the print (paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Klene to print on at least one half of the figure since the surface covered by the printing can be adjusted as taught by Akutagawa, and as a matter of manufacturing preference for the particular image/design applied, and/or visual appeal. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 13, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “consists of one or more colors” is interpreted to simply mean that one or more colors can be used.
Akutagawa teaches multiple colors (paragraph 24) as stated for claim 12 above. The same combination is applied to claim 13 and would have been obvious for the same reasons stated for claim 12. Additionally, Akutagawa teaches the coating layer 2 
Regarding claim 14, Klene does not teach the print has an average thickness of between 50 and 200 micron. 
Akutagawa further teaches the thickness of the coating layer 2 can be from 0.05-0.2 mm, i.e. 50-200 micron, where excessively large thickness causes poor appearance and reduces unity of the layer with the base material (paragraph 23). The coating layer 2 can be applied by a variety of methods, including ink-jet printing (paragraph 25).
While Akutagawa does not explicitly teach the thickness of the image layer 3, since the coating layer 2 is applied to have a thickness of 50-200 micron for the advantages stated above, it would have been within reason to expect the image 3, applied by the same technique as coating layer 2, would have a similar thickness for the same advantages.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene to have the claimed thickness of the print in order to similarly prevent poor appearance and unity of the layer with the base material as taught by Akutagawa, and since the claimed values would have been used during the course of normal experimentation and optimization due to factors such as desired appearance, number of printing layers used, and desired unity of the print layer with the coating layer 2 and/or base material 1.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re 
Regarding claim 15, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “foundation layer” is interpreted to be any layer of the chocolate figure. Klene teaches the figure 18 can be milk chocolate (paragraph 16), and particularly teaches the chocolate can include milk (paragraph 35).
Regarding claim 17, in view of the rejection under 35 USC 112(b) or second paragraph above, the limitation “expression” is hereon is given its broadest reasonable interpretation to mean that the printing provides at least some form of design/image that conveys any form of meaning to the user/consumer.
Klene does not teach the printing provides expression to the figure.
Akutagawa teaches the print can be any image that exhibits enhanced design value, which encourages consumers to buy the product (paragraph 13), such as a Santa Claus face (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene such that the printing provides “expression” to the figure in order to similarly enhance the design value and encourage consumers to buy the product, and as a matter of design choice for the particular image displayed.
Regarding claim 18, the combination applied to claim 12 teaches a multi-layered hollow chocolate figure comprising two mold halves combined together and one half of the figure is provided with one or more types of edible color preparations as stated for said claim. The same combination is applied to claim 18.
Regarding the limitation of by means of an elastic pad, wherein the printing takes place at a pressure of between 8 and 12 bar and wherein the figure is situated in a mold-half during printing, the combination does not teach these features. However, since claims 12 and 18 are product claims where printing by an elastic pad at the claimed pressure while the figure is situated in a mold-half is a preferred method of making the product, since Klene teaches the figure is formed by combining mold halves (paragraphs 42 and 99), since Akutagawa teaches the printing is applied to the surface of the chocolate product (paragraphs 23-24), where the printing can be applied by pad printing (paragraph 8), and since there does not appear to be a structural or material difference between the printed figure of the combination and the printed figure of the invention, applicant's printed figure appears to be the same as that of the combination.
Applicant is reminded that according to MPEP §2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111
Regarding claim 20, the combination applied to claims 12 and 14 teaches a multi-layered hollow chocolate figure comprising two halves (Klene paragraphs 42 and 99), wherein at least one half the figure is printed in one or more types of edible color preparation (Akutagawa paragraphs 23-24), where the figure has an average wall thickness of between 2 and 5 mm (Klene paragraph 64) and the print has an average thickness of between 50 and 200 micron (Akutagawa paragraph 23). The same combination is applied to claim 20 and would have been obvious for the same reasons stated for the respective claims above. Regarding the limitation of “applied by pad printing”, the limitation is a preferred method of making a product as stated for claim 18 above. It is noted that Akutagawa teaches the print can be applied by pad printing (paragraph 8).
Regarding claim 21, Akutagawa teaches multiple colors (paragraph 24) as stated for claim 12 above. The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claim 12.
Regarding claim 23, the combination applied to claim 12 (and by extension claim 20) teaches a chocolate figure onto which one or more colors are printed as recited for said claim, which read on the limitation of claim 23.
Regarding claims 25-31, the combination applied to claims 12 and 14 teaches a multi-layered hollow chocolate figure comprising two mold halves combined together (Klene paragraphs 42 and 99), the shell of the figure having a wall thickness of 0.05 to 10 mm, such as 2 mm (Klene paragraph 64), one half of the figure is printed with one or more types of edible color preparations (Akutagawa paragraphs 23-24), and the print being applied in a thickness of between 50-200 micron (Akutagawa paragraph 23) as 
The combination does not teach the limitations of partially demolding the figure by removing one mold-half and subsequently providing one half of the figure with the printing by elastic pad at a pressure of 8-12 bar (claim 25), the figure remaining situated in the mold half during printing (claim 25), the pad having a hardness of 8-12 Shore-A (claim 26), the printing being made of a cliché provided with a predetermined pattern in relief (claim 27), the pad having a speed of between 100-200 mm/sec (claim 29). However, as stated for claim 18 above, the limitations are a preferred method of making the claimed product. The combination of Klene with Akutagawa teaches all the structural and material limitations of the claimed invention, and therefore applicant's printed figure appears to be the same as that of the combination

Claims 16, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Klene (US 2012/0321750 A1) in view of Akutagawa (US 2007/0237869 A1) as applied to claims  12-15, 17-18, 20-21, 23 and 25-31 above, and further in view of Feinstein (US 2,796,033).
Regarding claim 16, Klene does not teach the figure depicts an animal, a person or a mythical figure. For the sake of examination, the limitation “animal” is chosen.
Feinstein teaches a molded hollow chocolate figure (figures 4-6) depicting an animal such a rabbit, where the chocolate figure is made in the same manner as that of Klene, i.e. mold halves 14 and 15 are filled with chocolate (column 2 lines 5-8; column 3 lines 22-25), and then the halves are combined to form the whole figure (column 3 lines 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the product of Klene to depict an animal since the prior art acknowledges that hollow chocolate figures can be molded into such forms, and as a matter of design choice or manufacturing preference for the particular depiction of the figure. For example, the figure can be shaped into a rabbit for Easter or Santa Claus for Christmas. As stated above, t matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 22, the combination of Klene with Feinstein applied to claim 16 teaches the figure depicting an animal. The combination is applied to claim 22 and would have been obvious for the same reasons stated for claim 16. Regarding the limitation “printing provides expression to said figure”, Klene is silent.
Akutagawa teaches the print can be any image that exhibits enhanced design value, which encourages consumers to buy the product (paragraph 13), such as a Santa Claus face (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene such that the printing provides “expression” to the figure in order to similarly enhance the design value and encourage consumers to buy the product, and as a matter of design choice for the particular image displayed.
Regarding claim 24, the combination of Klene with Akutagawa applied to claim 12 (and by extension claims 20-22) teaches printing one or more colors onto the chocolate figure (paragraphs 23-24). The same combination is applied to claim 24 for the same reasons stated for claim 12. Additionally, Akutagawa teaches the coating layer 2 can include titanium oxide to impart a white color for enhanced contrast with the printed layer (paragraph 10), where the print layer 3 is applied onto coating layer 2, both of which can be applied by ink-jet printing (paragraphs 24-25). Therefore the product includes one or more colors in two layers (the white of the coating layer 2 and the other colors of print layer 3).
It would have obvious to one of ordinary skill in the art at the time of the invention to further modify the product of Klene to include a first white coating layer 2 and second print layer 3 of different color(s) in order to similarly enhance contrast between the print layer 3 and the base material (chocolate), thereby enhancing visual appeal.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klene (US 2012/0321750 A1) in view of Akutagawa (US 2007/0237869 A1) as applied to claims  12-15, 17-18, 20-21, 23 and 25-31 above, and further in view of Steuer et al. (US 2008/0274241 A1).
Klene does not teach a display provided with the chocolate figures.
Steuer et al. teaches a point-of-sale apparatus for making chocolate (abstract), comprising forming a chocolate figure using mold 310 and subsequently placing the chocolate figure in a temperature-controlled display area 350 for temporary storage until 
It would have been obvious to one of ordinary skill in the art at the time of the invention to place the chocolate figure into a display in order to temporarily store the product in a desired environment (temperature controlled) until customer pickup as taught by Steuer et al., and in order to showcase the product to potential customers, thereby displaying purchasing options for said customers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shastry et al. (US 2007/0098859 A1) teaches a chocolate product with a surface that is ink-jet printed (abstract; paragraphs 29 and 33)
Humphrey (US 1,931,409) teaches a confectionary product onto which a design is printed by stamping (figures 1-3; page 1 lines 1-6 and 44-48).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRYAN KIM/Examiner, Art Unit 1792